Citation Nr: 1601001	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  06-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a combined rating in excess of 30 percent for a left knee disability, beginning September 1, 2012.

2.  Entitlement to a combined rating in excess of 40 percent, to include a separate rating in excess of 10 percent under Diagnostic Code 5257, for a left knee disability, beginning February 17, 2006, and prior to July 10, 2012.

3.  Entitlement to a combined rating in excess of 10 percent for a left knee disability, prior to February 17, 2006.

4.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988 and July 1993 to June 2002.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from June 2002 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issue of entitlement to service connection for painful scars on the Veteran's left knee has been raised by the record in a November 2014 VA knee examination report and again in the Veteran's June 2015 Informal Hearing Presentation, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


REMAND

The Veteran filed a claim for a left knee disorder in January 2002, while he was still on active duty service.  The RO granted service connection and assigned a combined 10 percent rating for a left knee disorder, effective June 18, 2002, the day following the Veteran's separation from active duty service.  See 38 C.F.R. § 3.400(b)(2) (2015).  The Veteran perfected an appeal of that combined rating.  A December 2004 Report of Contact associated with the evidence of record memorialized in writing a telephone call between a VA employee and the Veteran wherein the Veteran indicated he wished to drop his appeal.  Accordingly, the RO withdrew the Veteran's claim.

On February 17, 2006, the RO received a claim for an increased rating for the Veteran's left knee disorder and a May 2006 rating decision continued the combined 10 percent rating.  A May 2007 rating decision increased the combined rating for the Veteran's left knee disorder to 20 percent, effective February 17, 2006.  In March 2011, the Board upheld the RO's May 2007 rating decision and the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In October 2011, based on a Joint Motion for Remand, the Court remanded the claim.  In December 2011 and December 2012, the Board remanded the claim for additional development and to satisfy notice requirements.  An April 2013 rating decision increased the combined rating for the Veteran's left knee disorder to 30 percent disabling, effective August 21, 2012, the date of a VA examination.  Thereafter, a June 2013 rating decision assigned a temporary 100 percent disability rating for a period of convalescence beginning July 10, 2012, the date of a left knee surgery, followed by a 30 percent combined rating, effective September 1, 2012.  In July 2013, the Board again remanded the claim for additional development.

In June 2014, the Board considered the Veteran's claims for a combined rating in excess of 20 percent for a left knee disorder prior to July 10, 2012, and in excess of a 30 percent beginning September 1, 2012.  The Board determined that the December 2004 Report of Contact was sufficient to withdraw the Veteran's claim, and in finding so, determined that the period on appeal for a combined rating in excess of 20 percent for a left knee disorder prior to July 10, 2012, began on February 17, 2006, the date the RO received the Veteran's increased rating claim.  The Board also continued separate 10 percent disability ratings under Diagnostic Codes 5010-5260 and 5257 and assigned a separate 20 percent disability rating under Diagnostic Code 5258, bringing the Veteran's combined rating for his left knee disorder to 40 percent disabling beginning February 17, 2006, and prior to July 10, 2012.  The Board then remanded the Veteran's claim for a combined rating in excess of 30 percent beginning September 1, 2012, for additional development, to include a VA examination.

Increased Rating for a Left Knee Disorder Beginning September 1, 2012

As discussed above, in June 2014, the Board also remanded the Veteran's claim for a combined rating in excess of 30 percent for his left knee disorder, beginning September 1, 2012.  The Veteran was afforded a November 2014 VA examination, which fully complied with the Board's specific remand instructions, and in a January 2015 supplemental statement of the case, the RO continued the 30 percent combined rating and returned it to the Board.

In May 2015, the Veteran filed a claim with the RO for an increased rating for his left knee disorder.  Although claim was pending before the Board, the RO nonetheless usurped jurisdiction and conducted additional development, to include obtaining outstanding VA records and providing the Veteran with a June 2015 VA knee examination.  The RO then readjudicated the Veteran's claim in a September 2015 rating decision, continuing the combined 30 percent rating.  As such, a remand is necessary for the RO to issue a supplemental statement of the case, which considers the June 2015 VA examination and recently obtained VA treatment records, prior to returning the case to the Board.  See 38 C.F.R. § 19.38 (2015) (addressing action by an agency of original jurisdiction when a remand is received and indicating that if any benefits sought on appeal remained denied following review, that the agency of original jurisdiction is required to issue a supplemental statement of the case concerning the additional development).

Increased Rating for a Left Knee Disorder Prior to July 10, 2012

The Veteran appealed the Board's June 2014 determination of a 40 percent combined rating for a left knee disorder beginning February 17, 2006, and prior to July 10, 2012.  In April 2015, based on a Joint Motion for Remand, the Court remanded the case as VA failed to explain why a May 2012 magnetic resonance imaging (MRI) report and a July 2012 operative report did not warrant a rating in excess of 10 percent under Diagnostic Code 5257.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007) (holding that although the Board is not required to discuss all the evidence of record, it cannot reject evidence favorable to the claimant without discussing that evidence).  Moreover, VA failed to provide an adequate statement of reasons or bases for its finding that the Veteran effectively withdrew his appeal of a June 2002 rating decision in December 2004.  In that regard, VA failed to adequately address and discuss regulations which require that appeals to the Board may only be withdrawn in writing or on the record at a hearing.  See 38 C.F.R. § 20.204(b)(1) (2015).

Accordingly, on remand the RO must consider all diagnostic codes applicable to the knee in determining whether a combined disability rating in excess of 10 percent for the Veteran's left knee disorder is warranted prior to February 17, 2006.  Additionally, pursuant to the Court's Order, the RO must also consider whether a combined rating in excess of 40 percent, to include a rating in excess of 10 percent under Diagnostic Code 5257, is warranted beginning February 17, 2006, and prior to July 10, 2012.  In considering whether a rating in excess of 10 percent under Diagnostic Code 5257 is warranted, the RO must take into account and discuss the May 2012 MRI report and July 2012 operative report and must provide adequate reasons or bases for rejecting any evidence favorable to the Veteran.  The RO is precluded from disturbing the assigned 20 percent rating under Diagnostic Code 5258.

Although the evidence of record is complete and adequate with respect to the Veteran's claim for an increased combined rating for his left knee disorder, prior to July 10, 2012, the Board must defer action at this time.  This promotes judicial economy and avoids piecemeal adjudication of claims with common parameters.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).

Cervical Spine Disorder

The June 2014 Board remand also directed the RO to obtain a new VA examination and opinion for the Veteran's claim of entitlement to service connection for a cervical spine disorder.

In a November 2014 VA examination report, the VA examiner found that the Veteran's cervical spine disorder was "less likely than not (less than 50 percent probability) incurred in or aggravated during his active duty service."  In the rationale for the opinion, the examiner explained that the Veteran's service treatment records revealed "one episode of neck pain" with full range of motion of the cervical spine.  The VA examiner failed to recognize that when the Veteran received treatment for neck pain during service in September 1994, he reported that he had been experiencing neck pain since December 1993.  Further, the VA examiner failed to acknowledge the Veteran's statement in a December 2009 VA treatment record that he experienced neck pain on and off for the past ten years.  Because the VA examiner neglected to consider the relevant lay evidence of record in determining that there was no link between the Veteran's in-service injury and his current neck disorder, that medical opinion is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that a VA medical opinion was inadequate where the examiner failed to consider whether the Veteran's lay statements presented sufficient evidence of the etiology of the claimed disability).  On remand, the Veteran must be afforded a new VA spine examination and opinion to determine whether his current cervical spine disorder is due to his active duty military service, and the VA examiner must acknowledge and discuss the Veteran's in-service and post-service lay statements regarding the onset of his neck pain and continuing symptomatology.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, the RO must obtain all outstanding VA treatment records.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following completion of the above-requested development, the Veteran must be afforded the appropriate VA spine examination to determine whether any cervical spine disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The VA examiner must specifically address the following medical treatment notes in the examination report:

(a)  September 1994 VA treatment notes indicating the Veteran reported he experienced neck pain since December 1993;

(b)  An undated medical treatment note with a picture documenting that the Veteran experienced burning pain on the right side of his neck; and

(c)  A December 2009 VA treatment note reflecting that the Veteran had been experiencing pain in his neck on and off for the past ten years.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide opinions on:

(a)  Whether any currently or previously diagnosed cervical spine disorder is related to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination was based.

(b)  Whether any currently or previously diagnosed cervical spine disorder is due to or aggravated by any service-connected disorder.  The examiner must state upon what specific evidence this determination was based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate all of the Veteran's claims on appeal.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

